Citation Nr: 0120164	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease and hypertension as secondary to service-connected 
rheumatic heart disease with angina.


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


REMAND

The veteran served on active duty from April 1954 to April 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board remanded this case in 
December 1999 and January 2001.  The case has now been 
returned to the Board. 

As noted in the January 2001 remand, there was a significant 
change in the law during the pendency of this appeal.  
Specifically, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed.  This law, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an opinion dated in March 2000, John R. Stratton, M.D., 
concluded that the veteran's atherosclerotic vascular disease 
involving his heart and his carotid arteries was not due to 
rheumatic fever.  In a May 2000 amendment, Dr. Stratton 
stated that the veteran demonstrated no cardiac sequelae of 
rheumatic fever by echocardiography and that hypertension was 
not a sequela of rheumatic fever.  Thus, Dr. Stratton 
addressed the relationship between the veteran's current 
heart disease and his service-connected rheumatic fever, as 
the Board had previously requested.  However, the Board is 
now of the opinion that an opinion is also needed to address 
the possibility of a relationship between the veteran's 
service-connected angina and his current heart disease.  
Under VCAA, this issue must be addressed.  

Accordingly, this case is REMANDED for the following:

1.  The RO should again refer the records 
in this case to Dr. Stratton and request 
that he again review the evidence of 
record in the veteran's claims folder and 
address the relationship, if any, between 
the veteran's current cardiac pathology, 
to include hypertension and 
arteriosclerotic heart disease, and the 
veteran's service-connected angina.  Dr. 
Stratton should set forth the basis for 
his opinion.  If Dr. Stratton is not 
available, the RO should provide a 
statement to such effect.  Thereafter, 
the RO should contact a VA cardiologist 
and request an opinion as set forth 
above. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


